 

Exhibit 10.16

 



AMENDMENT NO. 3

 

TO

 

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 (this “Amendment”) is entered into as of February 26, 2020,
by and among MANHATTAN BRIDGE CAPITAL, INC., a New York corporation (“Borrower”;
and collectively with any Person who is or hereafter becomes a party to the
Credit Agreement (as defined below) as a borrower or a guarantor, each a “Loan
Party” and collectively, the “Loan Parties”), the financial institutions who are
or hereafter become parties to the Credit Agreement (as defined below) as
lenders (collectively, the “Lenders” and each individually a “Lender”) and
WEBSTER BUSINESS CREDIT CORPORATION (“WBCC”), individually, as a Lender
hereunder and as agent for itself and each other Lender (WBCC, acting in such
agency capacity, the “Agent”).

 

BACKGROUND

 

Loan Parties, Lenders and Agent are parties to an Amended and Restated Credit
and Security Agreement dated as of August 8, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which Agent and Lenders provide Loan Parties with
certain financial accommodations.

 

Loan Parties have requested that Agent and Lenders make certain amendments to
the Credit Agreement, and Agent and Lenders are willing to do so on the terms
and conditions hereafter set forth.

 

Further, Agent has arranged for MIZRAHI TEFAHOT BANK LTD. (“New Lender”) to
assume, and New Lender has agreed to assume, a portion of the increased
Revolving Commitment of Lenders on the terms and conditions hereafter set forth.
Accordingly, this Amendment will further serve as a joinder of New Lender to the
Credit Agreement as a Lender thereunder.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Lenders, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings given to them in the Credit Agreement.

 

  

 

 

2. Amendment to Credit Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:

 

(a) Section 14.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

14.1 Term; Early Termination Fee. This Agreement, which shall inure to the
benefit of and shall be binding upon, the respective successors and permitted
assigns of each Loan Party, Agent and Lenders, shall become effective on the
Closing Date and shall continue in full force and effect until February 28, 2023
(the “Term”) unless sooner terminated as herein provided. Borrower may terminate
this Agreement at any time upon ninety (90) days’ prior written notice upon
payment in full of the Obligations. In the event the Obligations are prepaid in
full prior to the last day of the Term (the date of such prepayment hereinafter
referred to as the “Early Termination Date”), Borrower shall pay to Agent, for
the ratable benefit of the Lenders, an early termination fee (the “Early
Termination Fee”), for the loss of its bargain (and not as a penalty) in an
amount equal to (i) two percent (2%) of the Maximum Revolving Amount, if the
Early Termination Date occurs from the Amendment No. 3 Effective Date through
the first anniversary of the Amendment No. 3 Effective Date, (ii) one percent
(1%) of the Maximum Revolving Amount if the Early Termination Date occurs on the
first anniversary of the Amendment No. 3 Effective Date through and including
the second anniversary of the Amendment No. 3 Effective Date, and (iii) one half
of one percent (0.50%) of the Maximum Revolving Amount if the Early Termination
Date occurs on the second anniversary of the Amendment No. 3 Effective Date
through and including the date which is six months after the second anniversary
of the Amendment No. 3 Effective Date, it being agreed that in the remaining six
months of the Term, no Early Termination Fee will apply.

 

(b) Annex One – General Definitions of the Credit Agreement is hereby amended by
adding the following definitions in their appropriate alphabetical order to read
as follows:

 

“Amendment No. 3” shall mean that certain Amendment No. 3, dated as of February
26, 2020, to this Agreement.

 

“Amendment No. 3 Effective Date” shall have the meaning set forth in Section 4
of Amendment No. 3.

 

(c) Annex One – General Definitions of the Credit Agreement is hereby amended by
amending and restating the following definitions in their entirety to read as
follows:

 

“Maximum Revolving Amount” shall mean the maximum amount of Revolving Advances
and Letters of Credit which may be outstanding at any one time, determined
without regard to the Borrowing Base, which as of the Amendment No. 3 Effective
Date, equals Thirty Two Million Five Hundred Thousand Dollars ($32,500,000.00).

 

2  

 

 

“Permitted Bond Transaction” shall mean the issuance by the Bond Subsidiary of
up to $20,000,000 aggregate principal amount of senior notes pursuant to the
Permitted Bond Indenture, of which not more than $10,000,000 of such notes shall
be secured by mortgage notes receivable; provided, however, the terms and
conditions of such bonds shall be satisfactory to Agent in its reasonable
discretion.

 

(d) Schedule 1.1 of the Credit Agreement setting forth each Lender’s Revolving
Commitment and Revolving Commitment Percentage is hereby deleted in its entirety
and replaced by “Schedule 1.1” attached hereto. All references to “Schedule 1.1”
in the Credit Agreement shall be deemed to mean the Credit Agreement as amended
hereby and as may be further amended from time to time.

 

3. Joinder of New Lender. By its signature below, New Lender hereby: (a)
confirms that it has received a copy of the Credit Agreement, each amendment
thereto and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this joinder; (b) agrees
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any Other Document; (c) appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the Other Documents as are delegated
to Agent by the terms thereof; (d) agrees that it will perform all of the
obligations that by the terms of the Credit Agreement or any Other Document are
required to be performed by it as a Lender in accordance with its terms; (e)
represents and warrants that it is either (x) entitled to the benefits of an
income tax treaty with the United States that provides for an exemption from the
United States withholding tax on interest and other payments made by Borrower
under the Credit Agreement and the Other Documents or (y) is engaged in trade or
business within the United States; and (f) acknowledges that one or more
conditions precedent to the making of any existing Loan may have been waived in
connection with any such action and agrees to be bound thereby. The effective
date for New Lender’s joinder pursuant to this Agreement shall be the Amendment
No. 3 Effective Date, at which time New Lender shall be a party to the Credit
Agreement (as a Lender) and the Other Documents and have the rights and
obligations of a Lender thereunder.

 

4. Conditions of Effectiveness. This Amendment shall become effective (such
date, the “Amendment No. 3 Effective Date”) upon Agent’s receipt of:

 

(a) a copy of this Amendment duly executed and delivered by Agent, Required
Lenders, each Loan Party and Personal Guarantor (defined below) with one
original executed copy of this Amendment to be promptly delivered by Loan
Parties to Agent, in form and substance satisfactory to Agent;

 

(b) an executed Revolving Credit Note, dated of even date herewith, in the
principal amount of $7,500,000 issued by Borrower to the order of New Lender,
with one original executed copy to be promptly delivered by Borrower to Agent;

 

3  

 

 

(c) an executed copy of an Amendment No. 3 Fee Letter, dated of even date
herewith, between Borrower and WBCC, in form and substance satisfactory to WBCC;

 

(d) a certificate of the Secretary (or Assistant Secretary) of each Loan Party,
dated on or around the Amendment No. 3 Effective Date, in form and substance
acceptable to Agent, certifying as to (a) the incumbency and signature of the
officers (or other representatives) of each Loan Party executing this Amendment,
(b) the authorizations by the board of directors (or other governing body) of
such Loan Party to such officers or other representatives to enter into and
carry out such transactions as are contemplated pursuant to this Amendment; and
including therewith copies of the Organic Documents of such Loan Party as in
effect on the Amendment No. 3 Effective Date and good standing certificates for
each Loan Party dated not more than thirty (30) days prior to the Amendment No.
3 Effective Date, issued by the secretary of state or other appropriate official
of each Loan Party’s jurisdiction of organization; and

 

(e) such other documents, instruments and agreements as Agent or its counsel may
require.

 

5. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

 

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms.

 

(b) Upon the effectiveness of this Amendment, each Loan Party hereby reaffirms
all covenants, representations and warranties made in the Credit Agreement as
amended hereby and agree that all such covenants, representations and warranties
shall be deemed to have been remade as of the effective date of this Amendment.

 

(c) After giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing or would exist after giving effect to this Amendment.

 

(d) No Loan Party has any defense, counterclaim or offset with respect to the
Credit Agreement or any Other Document to which it is a party.

 

6. Effect on the Credit Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby.
This Amendment shall be an Other Document for all purposes under the Credit
Agreement.

 

(b) Except as specifically amended herein, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

4  

 

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Credit Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

7. Release. Each of the Loan Parties on behalf of itself and its successors,
assigns, and other legal representatives, and Personal Guarantor on behalf of
himself and his successors, assigns, and other legal representatives, hereby,
(a) jointly and severally, absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and Lenders, and each of their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Agent and Lenders and all such other
parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, whether
liquidated or unliquidated, matured or unmatured, asserted or unasserted, fixed
or contingent, foreseen or unforeseen and anticipated or unanticipated, which
each of the Loan Parties and Personal Guarantor, or any of their respective
successors, assigns, or other legal representatives and their successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, in relation to, or in any way in connection with the Credit
Agreement, as amended and supplemented through the date hereof, the Personal
Guaranty, this Amendment, the Other Documents; (b) understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release; (c) agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
release set forth above and nothing contained herein shall constitute an
admission of liability with respect to any Claim on the part of any Releasee;
and (d) jointly and severally, absolutely, unconditionally and irrevocably,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claim released, remised and discharged by any of the Loan Parties or Personal
Guarantor pursuant to this Paragraph 7. If any Loan Party or Personal Guarantor
violates the foregoing covenant, Loan Parties and Personal Guarantor, jointly
and severally, agree to pay, in addition to such other damages as any Releasee
may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Releasee as a result of such violation.

 

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

 

5  

 

 

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by .pdf or electronic transmission
shall be deemed to be an original signature hereto.

 

11. Personal Guarantor. Assaf Ran (the “Personal Guarantor”) hereby ratifies and
confirms that all of the terms and conditions, representations and covenants
contained in the Amended and Restated Guaranty Agreement (as amended, the
“Guaranty”), dated as of August 8, 2017, made by Personal Guarantor in favor of
Agent remain in full force and effect after giving effect to the execution and
effectiveness of this Agreement and the increase of the Maximum Revolving Amount
pursuant hereto, and Personal Guarantor hereby reaffirms that all of the
Obligations of Loan Parties under the Credit Agreement as amended by this
Agreement (including, without limitation, obligations relating to the increased
Maximum Revolving Amount) are irrevocably guaranteed by such Personal Guarantor
in accordance with the terms and conditions of the Guaranty.

 

12. Severability. In case of one or more of the provisions contained in this
Amendment shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

[Remainder of page intentionally left blank; signature pages follow]

 

6  

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

  BORROWER:   MANHATTAN BRIDGE CAPITAL, INC.         By: /s/ Assaf Ran   Name:
Assaf Ran   Title: CEO         PERSONAL GUARANTOR:         /s/ Assaf Ran    
ASSAF RAN

 

[Signature Page to Amendment No. 3]

 

  

 

 

  WEBSTER BUSINESS CREDIT
CORPORATION, as Agent and a Lender         By: /s/ Leo Goldstein   Name: Leo
Goldstein   Title: Vice President

 

[Signature Page to Amendment No. 3]

 

  

 

 

  FLUSHING BANK, as a Lender         By: /s/ Lisa J. Arching   Name: Lisa J.
Arching   Title: VP, Senior Credit Relationship Manager

 

[Signature Page to Amendment No. 3]

 

  

 

 

 

MIZRAHI TEFAHOT BANK LTD., as New Lender



        By: /s/ Nguyen Phung   Name: Nguyen Phung       Title:  

 

[Signature Page to Amendment No. 3]

 

  

 

 

Schedule 1.1



Lender Party  Revolving Commitment   Revolving Commitment Percentage 

WBCC

 

Address:

 

360 Lexington Avenue
New York, New York 10017
Attention: Account Executive – Manhattan Bridge Capital, Inc.

  $15,000,000    46.1538%            

Flushing Bank

 

Address:

 

Flushing Bank
220 RXR Plaza
Uniondale, NY 11556
Attn: Lisa Archinow, Vice President

  $10,000,000    30.7692%             Mizrahi Tefahot Bank Ltd.
 
Address:
 
800 Wilshire Blvd., Suite 1410
Los Angeles, CA 90017
Attn: Gerry Perez, Senior Vice President  $7,500,000    23.0769%            
Total:  $32,500,000    100%

 



Schedule 1.1  

 